ORDER
The Office of Disciplinary Counsel (“ODC”) has under investigation nineteen separate complaints of professional misconduct by respondent, alleging that he neglected his clients’ legal matters, failed to communicate with his clients, failed to refund unearned fees, and converted client funds. Respondent now seeks to perma*1023nently resign from the practice of law in lieu of discipline. The ODC has concurred in respondent’s petition.
Having considered the Petition for Permanent Resignation from the Practice of Law filed by David Charles Willard, Louisiana Bar Roll number 20420, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of David Charles Willard for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that David Charles Willard shall make restitution to the Louisiana State Bar Association’s Client Assistance Fund as set forth in his request for permanent resignation.
IT IS FURTHER ORDERED that David Charles Willard shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which he is admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which he is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
WEIMER, J., recused.